F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           APR 6 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    STILLWATER CHRISTIAN
    CHURCH,

                Plaintiff-Appellant,

    v.                                                   No. 98-6258
                                                   (D.C. No. CIV-97-901-C)
    CHURCH MUTUAL INSURANCE                              (W.D. Okla.)
    COMPANY, a foreign corporation,

                Defendant-Appellee.




                            ORDER AND JUDGMENT            *




Before BALDOCK , BARRETT , and HENRY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff-appellant Stillwater Christian Church appeals the district court’s

order denying its post-trial motion to set aside the summary judgment entered in

favor of defendant-appellee. We exercise jurisdiction under 28 U.S.C. § 1291

and affirm.

      Defendant was the insurer of plaintiff’s church property damaged in an

arson fire. Defendant ultimately paid full coverage for the damage, but plaintiff

claims defendant’s delays in investigation and payment violated the policy and

state insurance law, thereby entitling it to damages, interest, and attorney fees.

After the district court granted summary judgment to defendant, plaintiff moved

to set the judgment aside on the grounds that it was not supported by sufficient

evidence, it was contrary to law, the district court improperly weighed the

evidence, plaintiff was entitled to sums in addition to the insurance proceeds,

and newly discovered evidence dictated a different result. On appeal, plaintiff

argues that the district court erred in denying its post-trial Motion for New Trial

or Amendment of Judgment and/or Relief from Judgment.

      “We review an appeal from a motion to reconsider for abuse of discretion.”

Herr v. Heiman , 75 F.3d 1509, 1515 n.1 (10th Cir. 1996). We have carefully

reviewed the materials submitted by the parties as well as the applicable law and




                                          -2-
we find no abuse of discretion or reversible error. Accordingly, the judgment

of the United States District Court for the Western District of Oklahoma is

AFFIRMED for substantially the reasons stated in the district court’s orders

dated February 4, 1998 and May 19, 1998.



                                                   Entered for the Court



                                                   Bobby R. Baldock
                                                   Circuit Judge




                                        -3-